Citation Nr: 1402113	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-38 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to the right knee disorder.

3.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from October 1989 to March 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied the current appellate claims.

The Board notes the Veteran also perfected an appeal on the issues of entitlement to service connection for a wrist disorder, diabetes mellitus, peripheral neuropathy to include as secondary to the diabetes mellitus, as well as entitlement to nonservice-connected pension benefits.  However, the Veteran withdrew his appeal as to these issues by a June 2011 statement, and they were not certified as being on appeal when the RO transferred the claims folder to the Board.  See 38 C.F.R. § 20.204 (2013).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case has been completed.

2.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran has a current right knee disorder that was incurred in or otherwise the result of his military service.

3.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran has a current left knee disorder that was incurred in or otherwise the result of his military service, or a secondary to a service-connected disability.

4.  The Veteran is service-connected for treatment purposes only for teeth 7 and 8.  He has no other service-connected disability.

5.  The preponderance of the evidence is against a finding the Veteran is unable to obtain and/or maintain substantially gainful employment due solely to service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

2.  The criteria for a grant of service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).

3.  The criteria for assignment of a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has indicated that notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA must provide a claimant this notice before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Dingess/Hartman, supra; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was sent pre-adjudication notice via letters dated in May and October 2008, both of which were clearly prior to the October 2009 rating decision that is the subject of this appeal.  These letters, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidenced used by VA to determine disability rating(s) and effective date(s).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his current appellate claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Board acknowledges that the Veteran's service treatment records appear to be incomplete, and that a Formal Finding to this effect was made to the record in September 2009.  In such situations VA has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law  does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease). 

The Veteran has had the opportunity to present evidence and argument in support of his claims, and, with the exception of the incomplete service treatment records, nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified any outstanding evidence relating the etiology of his current knee disorders to his military service.  As part of his Substantive Appeal, he indicated that no hearing is desired in conjunction with this case.  Moreover, he was accorded a VA medical examination regarding this case in July 2010, which included an opinion that addressed the etiology of the current bilateral knee disorders.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As these opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of this VA examination.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Service connection may also be established for certain chronic diseases such as arthritis that are present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran essentially contends that he sustained a right knee injury during his military service, and has had recurrent problems with that knee since this injury.  He also contends that he developed a left knee disorder secondary to the right knee disorder due to overuse of the left knee as a result of the right knee impairment.

The Board acknowledges that the Veteran is competent, as a lay person, to describe an injury to the right knee and symptomatology such as pain as they are capable of lay observation.  Further, as discussed in greater detail below, the available service treatment records confirm an in-service right knee injury.  However, determining the etiology of the underlying pathology causing the Veteran's knee pain is a complex medical question that is not capable of lay observation.  Therefore, the Board finds that competent medical evidence is required to determine whether the Veteran's current knee disorders are etiologically linked to his military service.

The Board also notes, to the extent the Veteran contends his left knee is secondary to the right knee, that the impact one disability has upon another involves complex medical issues.  As such, this further supports the need for competent medical evidence to determine the etiology of this disability.  Moreover, this finding is supported by Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) in which the Federal Circuit held in the context of a claimant contending secondary service connection that the claimant's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination. If such a contention is not sufficient to warrant a medical examination, it is clear that it is not sufficient to warrant a grant of service connection.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board acknowledges that the Veteran's lower extremities were clinically evaluated as normal on his August 1989 enlistment examination, and that he indicated on the concurrent Report of Medical History he had not experienced "trick" or locked knee.  Further, he was treated for complaints of a right knee injury in November 1989.  Nevertheless, no subsequent treatment for the right knee appears in the available service treatment records.  In addition, there is no indication of any left knee injury in the available service treatment records, nor does the Veteran contend otherwise.  Rather, he contends it is secondary to the right knee.  In any event, no chronic disability of either knee was shown until years after service.

Inasmuch as the current knee disorders were first demonstrated years after service, the Veteran is clearly not entitled to a grant of service connection pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a).  Moreover, as already noted, the absence of any medical records of a diagnosis or treatment for many years after service can serve as probative evidence against a service connection claim.  See Mense, supra.  Further, there is no competent medical evidence which relates the etiology of either knee disorder to this military service.  Rather, the July 2010 VA examination includes an opinion against such a finding.

The July 2010 VA examination diagnosed, in part, bilateral knee degenerative joint disease.  Following evaluation of the Veteran, the examiner opined that the right knee was less likely as not (less than 50/50 probability) caused by or a result of the injuries in service.  In support of this opinion, the examiner cited relevant findings in the service treatment records (including the notation of a right knee injury) and post-service medical records showing right knee complaints and treatment.  The examiner considered the right knee injury in service but determined that this did not demonstrate a chronic right knee disability in service.  Moreover, the examiner considered the almost 17-year gap in treatment following service.  The Court has indicated that the absence of any medical records of a diagnosis or treatment for many years after service can serve as probative evidence against a service connection claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  After considering these factors, the examiner determined that the right knee was less likely as not caused by or a result of the injuries in service.  The examiner did not express an opinion regarding the left knee as it was determined the right knee was not related to service and the Veteran has only contended the left knee as secondary to the right knee disability.  There are no contrary competent medical opinions of record.  

The Board acknowledges the Veteran criticized the adequacy of the July 2010 VA examination.  In pertinent part, the Veteran asserted the examiner did not adequately take into account the fact he is required to wear bilateral knee braces.  However, the examination report itself reflects that the examiner thoroughly reviewed the Veteran's records and expressly noted the use of bilateral knee braces.  As such, the Board does not find that the Veteran has demonstrated prejudice with respect to this examination.

In view of the foregoing, the Board finds that the July 2010 VA examiner's opinion is persuasive and entitled to significant probative value in this case.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Although the Veteran indicated his left knee is secondary to the right knee, the law does not provide for the establishment of service connection for a disability that is secondary to another nonservice-connected disability.  No other basis for establishing service connection for the knee disorders is demonstrated by the evidence of record.  Consequently, the benefit sought on appeal with respect to these claims must be denied.


TDIU

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

The Court has held that in determining whether the veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.

In this case, the Board has already determined that service connection is not warranted for either knee disorder.  Further, the Veteran is service-connected for treatment purposes only for teeth 7 and 8.  He has no other service-connected disability.  As no disability rating is assigned for this condition, the Veteran clearly does not satisfy the schedular requirements for consideration of a TDIU.  See 38 C.F.R. §§ 3.340, 4.16(a).  Therefore, he is only entitled to consideration of a TDIU on an extraschedular basis. 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

In this case, the record reflects the Veteran completed high school, and that he received additional training in plant maintenance (electrical) in 2008.  Although the record indicates he is currently unemployed, his past work history includes work as a deckhand in 2000, auto sales from 2001 to 2003, and self-employment in construction/welder from 2003 to 2005.  Nothing in the record reflects the Veteran's dental issue would preclude him obtaining and/or maintaining substantial gainful employment based upon his education, training, and past work history.  Further, the Veteran does not appear to contend this teeth condition renders him unemployable.  Rather, he has contended that various nonservice-connected disabilities, particularly his knees, preclude him from engaging in the type of activities required of construction/welding.  As already noted, however, nonservice-connected disabilities nor his advancing age may not be considered in determining a claimant's entitlement to a TDIU.  See Van Hoose, supra.

For these reasons, the Board finds that the preponderance of the evidence is against a finding the Veteran is unable to obtain and/or maintain substantially gainful employment due solely to service-connected disability.  Therefore, his claim of entitlement to a TDIU must be denied.


ORDER

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a left knee disorder, to include as secondary to the right knee disorder, is denied.

Entitlement to a TDIU due to service-connected disability is denied.



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


